Citation Nr: 0510117	
Decision Date: 04/07/05    Archive Date: 04/21/05

DOCKET NO.  97-15 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for pulmonary tuberculosis 
(PTB).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had recognized duty from August 1942 to June 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  This case was most 
recently before the Board in March 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board observes that a May 1945 service examination noted 
that the veteran had bronchial breathing, right 
interclavicular region.  The claims file also contains 
statements from individuals asserting that the veteran was 
treated for tuberculosis shortly following service.  Based on 
the aforementioned evidence and the veteran's own statements 
concerning respiratory symptomatology, the Board finds that 
the veteran should undergo a VA examination for the purpose 
of addressing his contentions concerning this appeal.  
38 C.F.R. § 3.159(c)(4); Duenas v. Principi, No. 03-1251 (U. 
S. Vet. App. Dec. 15, 2004).

Accordingly, the case is hereby REMANDED for the following:

1.  The veteran should be scheduled for a 
VA respiratory examination.  The examiner 
should be provided the veteran's entire 
claims file for review.  With respect to 
pulmonary tuberculosis, the physician 
should offer an opinion as to whether it 
is at least as likely as not (a 50 
percent or more likelihood) that 
pulmonary tuberculosis was present during 
service or is otherwise related to 
service.  If the physician determines 
that tuberculosis was not present during 
service or is not otherwise related to 
service, the physician should state 
whether the veteran's tuberculosis was 
present within three years of the 
veteran's service.

2.  Following the aforementioned 
development, the issue should again be 
reviewed on the basis of all the 
evidence.  If the benefit sought is not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




